Dismissed and Memorandum Opinion filed January 17, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01005-CR

                  DERRICK BERNARD HANDY, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1352342

                 MEMORANDUM                     OPINION


      Appellant entered a guilty plea to theft. In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant on
October 25, 2012, to confinement for two years in the Institutional Division of the
Texas Department of Criminal Justice. Appellant filed a pro se notice of appeal.
We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish C TEX. R. APP. P. 47.2(b)




                                         2